Citation Nr: 1341147	
Decision Date: 12/13/13    Archive Date: 12/20/13

DOCKET NO.  11-03 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for postoperative residuals of a duodenal ulcer, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for a skin disability, claimed as residuals of facial growths/lesions, to include as due to exposure to an herbicide agent.


REPRESENTATION

The Veteran is represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel



INTRODUCTION

The Veteran served on active duty from October 1965 to September 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 1970, the Veteran submitted a claim of entitlement to service connection for postoperative residuals of a duodenal ulcer.  This claim was denied in a May 1970 rating decision.  Although he was provided notice of the May 1970 rating decision and notice of his appellate rights, the Veteran did not perfect an appeal thereafter and did not submit new and material evidence during the ensuing appellate period.  See 38 C.F.R. §§ 3.156(b), 20.302(b) (2013).  Consequently, the May 1970 rating decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2013).

Under the provisions of 38 C.F.R. § 3.156(c) (2013), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, and additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records.  Id.  Pursuant to claims submitted by the Veteran not at issue herein, VA undertook development, which included obtaining official service department records demonstrating that the Veteran had active duty in the Republic of Vietnam.  

Given that the official service department records (obtained through the development of claims not at issue herein) demonstrated that the Veteran served in the Republic of Vietnam during the presumptive period and, thus, he is presumed to have been exposed to an herbicide agent, the Board finds that the service department records are relevant to the Veteran's claim of entitlement to service connection for postoperative residuals of a duodenal ulcer.  This is so because the records demonstrate the occurrence of an in-service event, i.e., the Veteran's exposure to an herbicide agent.  Further, given the dates of the service department records, the Board finds that they were in existence at the time of the May 1970 rating decision, but had not been associated with his claim file.

Based on the above, the Board finds that VA has received relevant official service department records that existed and had not been previously associated with the claims file when VA first decided the claim of entitlement to service connection for postoperative residuals of a duodenal ulcer, in May 1970.  Id.  Consequently, VA reconsidered the merits of this claim in the March 2010 rating decision on appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran has asserted that his current postoperative residuals of a duodenal ulcer were due to exposure to an herbicide agent during his active duty in the Republic of Vietnam.

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f) (West 2002).

Regulations provide that if a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for only the disorders specified at 38 C.F.R. § 3.309(e).

Although the Veteran served in the Republic of Vietnam during the presumptive period and, thus, is presumed to have been exposed to an herbicide agent, a duodenal ulcer and the post-operative residuals thereof, are not conditions subject to presumptive service connection.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.309(e).  Accordingly, the Board finds that service connection for postoperative residuals of a duodenal ulcer is not available on a presumptive basis as a matter of law due to exposure to an herbicide agent.  He is entitled, however, to consideration of service connection on a presumptive basis for a duodenal ulcer, as a chronic disease, pursuant to 38 C.F.R. § 3.309(a), if demonstrated to a compensable degree within one year of separation from service.  38 C.F.R. § 3.307.

Nevertheless, when a claimed disability is not included as a presumptive disorder, service connection may nevertheless be established on a direct-incurrence basis.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Veteran has not been afforded a VA examination to determine whether there exists an etiological relationship between the duodenal ulcer and service, to include exposure to an herbicide agent.  Further, the record is otherwise negative for competent evidence addressing the etiological relationship between the Veteran's duodenal ulcer and his active duty, including his presumed exposure to an herbicide agent in service.

Based on the above, in order to comply with VA's duty to assist, the Board finds that a remand is required in order to afford the Veteran a VA examination.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).

With respect to his claim of entitlement to service connection for a skin disability, claimed as residuals of facial growths/lesions, to include as due to exposure to an herbicide agent, the Veteran has not been provided a VA examination to determine whether there exists an etiological relationship between a skin disability and service.  During the pendency of this appeal, the Veteran asserted that a doctor removed facial growths/lesions and that the only residuals of the facial growths/lesions are scars.  The Veteran's statements are competent evidence as to the presence of facial scars sufficient to satisfy the requirement of demonstrating a current diagnosis of a skin disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (holding that a veteran's statements are competent evidence of what comes to him/her through his/her senses); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Further, treatment records associated with the claims file demonstrate a history of a skin rash and/or eruptions.  Additionally, as discussed above, the Veteran is presumed to have been exposed to an herbicide agent during his active duty.  The Veteran claimed that he experienced facial growths/lesions following his active duty in the Republic of Vietnam, and that these facial growths/lesions eventually resulted in his current residual skin disability after being removed by a doctor.  Id.  Consequently, the Board finds that there is an indication that current skin disability may be etiologically related to his active duty, to include his presumed exposure to an herbicide agent in service.  Thus, the Board finds that a remand is warranted in order to provide the Veteran a VA examination.  McLendon, 20 Vet. App. at 83-86; Littke, 1 Vet. App. at 93.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the etiological relationship between his duodenal ulcer, and postoperative residuals thereof, and his active duty, to include his presumed exposure to an herbicide agent in service.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of the Veteran's postoperative residuals of a duodenal ulcer.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's postoperative residuals of a duodenal ulcer, were incurred in or due to his active duty service, to include as due to his presumed exposure to an herbicide agent in service.  

In rendering any etiological opinion, the examiner must address the Veteran's assertions.  A complete rationale for all opinions must be provided.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current skin disability or the residuals thereof, including scars.  The claims file must be made available to and reviewed by the examiner.  All necessary and appropriate tests must be performed and their results documented.  The examiner must fully describe all manifestations of any current skin disability or the residuals thereof, including scars, if any.  After examining the Veteran and reviewing the service and post-service treatment records, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current skin disability, or the residuals thereof, including scars, if any, was/were incurred in or due to his active duty service, to include as due to his presumed exposure to an herbicide agent in service.  

In rendering any etiological opinion, the examiner must address the Veteran's assertions.  A complete rationale for all opinions must be provided.

3.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claim of entitlement to service connection for postoperative residuals of a duodenal ulcer, to include as due to exposure to an herbicide agent, must be reconsidered, to include consideration of all of the relevant evidence of record.  The RO must also readjudicate the Veteran's claim of entitlement to service connection for a skin disability, to include as due to exposure to an herbicide agent, to include consideration of all of the relevant evidence of record.  If any benefit sought remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

